
	
		I
		112th CONGRESS
		1st Session
		H. R. 3203
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Bilbray (for
			 himself, Mrs. Blackburn,
			 Mr. Lance,
			 Mr. Burgess,
			 Mr. Paulsen,
			 Mrs. Capps,
			 Mr. Guthrie,
			 Mr. Hunter,
			 Mr. Dent, Mr. Stearns, Mr.
			 Latta, and Mr. Shimkus)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 513 of the Federal Food, Drug, and
		  Cosmetic Act to expedite the process for requesting de novo classification of a
		  device.
	
	
		1.Short titleThis Act may be cited as the
			 Novel Device Regulatory Relief Act of
			 2011.
		2.Modification of de
			 novo application process
			(a)In
			 generalSection 513(f)(2)(A)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360c(f)(2)(A)) is
			 amended—
				(1)by striking
			 (A) Any person and all that follows through to
			 classify and inserting (A)(i) Any person introducing or
			 delivering for introduction into interstate commerce for commercial
			 distribution a device intended for human use may request that the Secretary
			 classify; and
				(2)by inserting after
			 classification. the following:
					
						(ii)A person may submit a request under
				clause (i) without regard to whether such person has received written notice of
				classification into class III under paragraph
				(1).
						.
				(b)Conforming
			 amendmentSection 513(f)(1) of such Act (21 U.S.C. 360c(f)(1)) is
			 amended—
				(1)in subparagraph
			 (A), by striking or at the end;
				(2)in subparagraph
			 (B), by striking the period and inserting ; or; and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)the device is
				classified pursuant to a request submitted under paragraph
				(2).
						.
				
